Citation Nr: 0501591	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  98-21 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to an initial disability rating in excess of 
10 percent for benign cystic lesions of the left breast.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to November 
1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 rating decision by the RO in Chicago, 
Illinois, which in pertinent part, denied service connection 
for a neck disorder and left shoulder disorder and granted 
service connection and assigned an initial noncompensable 
rating for benign cystic lesions of the left breast effective 
December 1, 1996.  In November 2002 the RO increased the 
veteran's disability rating for benign cystic lesions of the 
left breast to 10 percent disabling, effective December 1, 
1996.  The veteran continued her appeal for a higher rating.

This appeal also arises from a July 2002 rating decision, 
which in pertinent part, denied service connection for 
bronchitis. 

The Board notes that the veteran was denied service 
connection for post-traumatic stress disorder (PTSD) in June 
1997.  She did not appeal that decision and it became final.  
In October 2001, she expressed a desire to reopen her claim 
for PTSD and in July 2002 the RO denied the claim.  
Thereafter, in July 2002, the veteran submitted a notice of 
disagreement with the July 2002 rating decision and she was 
issued a statement of the case in June 2004.  In August 2004 
the veteran submitted a substantive appeal and specifically 
indicated her desire to withdraw the issue of service 
connection for PTSD.  Therefore, the issue is not currently 
before the Board, and the appeal is limited to those issues 
on the title page.

As a final preliminary matter, the Board notes that, in 
January 2003 and July 2004 statements from the veteran, she 
raised the matter of a compensable rating for warts of the 
right thumb and in September 2003 and August 2004 statements 
she raised the matter of a rating in excess of 10 percent for 
mitral valve prolapse, status post mitral valve replacement.  
Additionally, she filed a formal claim for entitlement to 
service connection for a total rating for compensation 
purposes based on individual unemployability (TDIU) in July 
2004.  These matters are referred to the RO for appropriate 
action.

The issue of entitlement to an initial disability rating in 
excess of 10 percent for benign cystic lesions of the left 
breast is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim for service connection for a 
neck disorder, left shoulder disorder and bronchitis, has 
been accomplished.

2.  A neck disorder is not of service origin or attributable 
to any incident of service.

3.  A left shoulder disorder is not of service origin or 
attributable to any incident of service.

4.  Bronchitis is not of service origin or attributable to 
any incident of service.


CONCLUSION OF LAW

1.  The criteria for service connection for a neck disorder 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  The criteria for service connection for a left shoulder 
disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).

3.  The criteria for service connection for bronchitis are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In this case, the rating action dated in June 1997 was issued 
before the enactment of the VCAA.  That notwithstanding, the 
Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
March 1998 and June 2004 Statements of the Case and July 
1999, November 2002 and June 2004 Supplemental Statements of 
the Case, and March 2001, November 2001, February 2002, 
August 2003, November 2003, March 2004 and June 2004, 
correspondence from the RO, the veteran has been given notice 
of the information and/or medical evidence necessary to 
substantiate her claims on appeal.

In particular, the Board notes evidence development letters 
dated in March 2001, November 2001, February 2002, August 
2003, November 2003, March 2004 and June 2004, in which the 
veteran was advised of the type of evidence necessary to 
substantiate her claims.  In these letters, the veteran was 
also advised of her and VA's responsibilities under the VCAA, 
including what evidence should be provided by the veteran and 
what evidence should be provided by VA.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran on the matter of the claims for service 
connection for a neck disorder, a left shoulder disorder, or 
bronchitis.  As indicated below, the RO has obtained and 
associated with the claims file the veteran's service medical 
records, VA treatment records and private treatment records.  
Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  

Moreover, for reasons expressed below, VA is not required to 
arrange for the veteran to undergo an examination in 
connection with the claim for service connection for a neck 
disorder, a left shoulder disorder, or bronchitis.

Factual Background

Service medical records show that in an October 1987 periodic 
examination, a November 1991 altitude chamber examination and 
a December 1992 periodic non-flying examination, the 
veteran's neck, lungs and upper extremities were clinically 
evaluated as normal.  In a report of medical history 
completed in October 1987, the veteran denied a history of 
painful or "trick shoulder," chronic cough, chronic or 
frequent colds.  Continuing treatment for upper respiratory 
infections and bronchitis is shown throughout the service 
medical records.  Of particular note is an October 1993 
emergency care and treatment record in which she complained 
of pain while coughing and difficulty breathing.  The 
diagnoses were viral syndrome and bronchitis.  An X-ray study 
of the chest, completed in conjunction with emergency room 
treatment, was negative.  In a June 1994 periodic non-flying 
examination, the veteran's neck and upper extremities were 
clinically evaluated as normal.  It was noted that she had 
rhonchi of the upper lobe, right lung.  

Continuing review of service medical records show that in a 
treatment note dated March 1995 the veteran was involved in 
an automobile accident.  She complained of left shoulder 
pain.  The diagnosis was trepitus strain.  In May 1995, the 
veteran was seen with complaints of neck pain for one week, 
which occurred while working on a computer.  The diagnosis 
was cervical strain.  In May 1996, she was again treated for 
left shoulder pain with numbness from her shoulder to her 
fingers.  The diagnosis was parathesias, numbness, rule out 
nerve entrapment.  A follow-up treatment note dated within 
that same month revealed that her parathesias had resolved.  
In May 1996, an X-ray study of her cervical spine was 
performed.  It revealed a diagnosis of cervical kyphosis.  
Additionally, an X-ray study of her left shoulder, also 
performed in May 1996, was normal.      

Private treatment records dated October 1996 to October 2001 
reveal a history of treatment for bronchitis.  In a treatment 
note dated March 1997, the veteran presented with complaints 
of a cough for approximately five months.  She further 
complained of morning sneezing and upper airway stuffiness.  
An X-ray study of the chest was negative.  The pertinent 
diagnosis was recalcitrant or recurrent bronchitis.

At a VA general medical examination in February 1997, the 
veteran reported left shoulder and neck pain.  She stated 
that the pain increased each year and she had difficulty 
working at her computer for more than 20 minutes because she 
experienced severe pain in the left side of her neck, which 
radiated down and across the top of the shoulder down to the 
joint.  The pertinent diagnoses were left shoulder and neck 
pain.  The examiner noted that the veteran's neck and left 
shoulder were totally within normal limits.  In February 1997 
X-ray studies were completed of the chest, left shoulder and 
cervical spine.  In regards to the chest it showed that 
pulmonary vascularity was unremarkable and the lung fields 
were clear.  The X-ray study of the left shoulder was normal 
and the X-ray study of the cervical spine revealed spasm with 
reversal of the C-lordosis.

VA outpatient treatment notes dated September 1997 to 
February 2004, reflect treatment for a variety of disorders.  
In May 2000 the veteran presented with complaints of a sore 
throat and related a history of recurrent bronchitis.  The 
pertinent diagnostic assessment was recurrent bronchitis.
 
During an April 1999 general VA examination, the veteran gave 
a history of left shoulder and neck pain as well as recurrent 
bronchitis.  The pertinent diagnoses were left shoulder pain, 
left neck pain and recurrent bronchitis.

VA outpatient treatment notes dated September 2001 to October 
2002 are negative for treatment of the veteran's claimed 
conditions.

At a March 2002 VA examination, the veteran complained of a 
chronic cough, which occurred every two months and lasted for 
two or more weeks.  The diagnoses were chronic recurrent 
bronchitis and continued cigarette smoking.  The examiner 
opined that it was less likely than not that her symptoms 
along with her recurrent bronchitis were not associated with 
any treatments received while in service.  The examiner 
further opined that the veteran's recurrent bronchitis was 
more likely related to continued heavy cigarette use.  A 
March 2002 X-ray study of the veteran's chest revealed that 
her lungs were clear without pleural effusion, pulmonary 
vascular congestion or mass.  Pulmonary function testing 
(PFT) was conducted in March 2002 and the results were 
essentially normal.

During a March 2002 VA spine examination, the veteran 
reported complaints of pain in her neck and left shoulder, 
which radiated into her thoracic spine.  She stated that the 
pain first developed in 1992 after she returned from Saudi 
Arabia.  The diagnosis reflected chronic complaints of 
cervical pain with a normal physical examination noted.  A 
March 2002 X-ray study of the veteran's spine showed 
straightening and slight reversal of the cervical lordotic 
curve, otherwise normal.  

A September 2002 X-ray study of the chest revealed that her 
lungs were clear.  

Analysis

Laws and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

A.  Neck Disorder

The veteran contends that a neck disorder is the result of 
her active military.  

As indicated above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

The Board notes that the veteran's service medical records 
contain evidence of a neck injury, culminating in an in-
service diagnosis of cervical strain in May 1995.  One year 
later, in May 1996, an X-ray study of her cervical spine 
revealed a diagnosis of cervical kyphosis.  

Post-service, the first objective medical evidence regarding 
the claimed neck disorder was in February 1997, within one 
year of separation from service.  At that time, a VA examiner 
noted that the veteran's neck with totally within normal 
limits.  During a March 2002 VA spine examination, the 
diagnosis was chronic complaints of cervical pain with a 
normal physical examination of the neck.  Significantly, no 
medical professional has provided competent medical evidence 
linking the veteran's neck disorder to any aspect of her 
active service, and the veteran has not alluded to the 
existence of any such opinion.  In fact, the only medical 
evidence discussed which addresses the veteran's claimed neck 
disorder appears to show no existence of a current disability 
or of a relationship of that disability to service.

The Board notes that it does not doubt the sincerity of the 
veteran's beliefs that she does, in fact, suffer from a neck 
disorder as a result of military service.  However, as a 
layman without the appropriate medical training and 
expertise, she simply is not competent to provide a probative 
opinion on a medical matter.  Bostain v. West, 11 Vet. App. 
at 112; Routen v. Brown, 10 Vet. App. at 186. 

Under these circumstances, the claim for service connection 
for a neck disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the competent 
evidence simply does not support the claim, that doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 53-56.

B.  Left Shoulder Disorder

The veteran contends that a left shoulder disorder is the 
result of her active military.  

As indicated above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

The Board notes that the veteran's service medical records 
contain evidence of a left shoulder disorder, culminating in 
an in-service diagnosis of trapezius strain in March 1995 and 
parathesias, numbness, rule out nerve entrapment in May 1996.  
An X-ray study of her left shoulder performed in May 1996 was 
normal.
 
Post-service, the first objective medical evidence regarding 
the claimed left shoulder disorder was in February 1997, 
within one year of separation from service.  At that time, a 
VA examiner noted that the veteran's left shoulder was 
totally within normal limits and an X-ray study was normal.  
During an April 1999 general VA examination, she was 
diagnosed with left shoulder pain.  Significantly, no medical 
professional has provided competent medical evidence linking 
the veteran's left shoulder disorder to any aspect of her 
active service, and the veteran has not alluded to the 
existence of any such opinion.  

The Board notes out that it does not doubt the sincerity of 
the veteran's beliefs that she does, in fact, suffer from a 
left shoulder disorder as a result of military service.  
However, as a layman without the appropriate medical training 
and expertise, she simply is not competent to provide a 
probative opinion on a medical matter.  See Bostain, 11 Vet. 
App. at 112; Routen, 10 Vet. App. at 186. 

Under these circumstances, the claim for service connection 
for a left shoulder disorder must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
competent evidence simply does not support the claim, that 
doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 53-56.

C.  Bronchitis

The veteran contends that bronchitis is the result of her 
active military.  

As indicated above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

The Board notes that the veteran's service medical records 
contain evidence of continuing treatment for upper 
respiratory infections and bronchitis throughout service.

Notwithstanding the in-service findings noted above, there is 
no medical evidence to suggest that the veteran's in-service 
diagnoses of bronchitis are related to her current diagnosis 
of bronchitis.  Post-service, the first objective medical 
evidence concerning bronchitis was in March 1997, within one 
year of separation from service.  Significantly, no medical 
professional has provided competent medical evidence linking 
the veteran's bronchitis to any aspect of her active service, 
and the veteran has not alluded to the existence of any such 
opinion.  In fact, the only medical evidence that addresses 
the relationship between any current diagnosis of bronchitis 
and the veteran's service is not only unsupportive of the 
veteran's claim, but appears to militate against such claim.  

As indicated above, on VA examination in March 2002, the 
examiner diagnosed the veteran with chronic recurrent 
bronchitis and continued cigarette smoking.  The examiner 
then provided an opinion as to the etiology of the veteran's 
current bronchitis and service and essentially ruled out a 
relationship between the veteran's bronchitis and in-service 
diagnoses of bronchitis.  Indeed, he went on to comment that 
the veteran's recurrent bronchitis was more likely related to 
continued heavy cigarette use.  

Thus, when considered collectively, the examiner's comments 
clearly provide no basis for a grant of service connection 
for bronchitis.  It should also be noted that the examination 
report included consideration of the veteran's reported 
medical history and complaints, and included current medical 
findings and an assessment; moreover, the examiner reviewed 
the veteran's entire claims folder along with all electronic 
medical records prior to rendering a diagnosis and opinion.   
The Board reiterates that no contrary medical opinion has 
been presented or indicated.  

The Board notes that it does not doubt the sincerity of the 
veteran's beliefs that she does, in fact, suffer from 
bronchitis as a result of military service.  However, as a 
layman without the appropriate medical training and 
expertise, she simply is not competent to provide a probative 
opinion on a medical matter.  See Bostain, 11 Vet. App. at 
112; Routen, 10 Vet. App. at 186.  

Under these circumstances, the claim for service connection 
for bronchitis must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the competent evidence 
simply does not support either claim, that doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 53-56.

ORDER

Service connection for a neck disorder is denied.  

Service connection for a left shoulder disorder is denied.

Service connection for bronchitis is denied.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), among other things, 
eliminated the requirement for a well-grounded claim and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004) (regulations promulgated to implement these 
statutory changes).  With respect to notice, the VCAA 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  Id.

With respect to the veteran's claim for an initial disability 
rating in excess of 10 percent for benign cystic lesions of 
the left breast, the Board notes that during the pendency of 
this appeal, regulatory changes amended the rating criteria 
for evaluating skin disorders.  See 67 Fed. Reg. 49590 (July 
31, 2002).  This amendment was effective August 30, 2002.  
Id.  There is no indication within the claims folder that the 
veteran has been provided with a copy of the revised rating 
criteria or that the RO has considered the new criteria in 
its evaluation of the veteran's claim for an initial 
disability rating in excess of 10 percent for benign cystic 
lesions of the left breast.  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must determine whether 
the law or regulation identifies the type of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  The new provision should not be applied 
to the claim if it would produce retroactive effects.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003) ("[S]tatutes or 
regulations liberalizing the criteria for entitlement to 
compensation . . . may be applied to pending claims because 
their effect would be limited to matters of prospective 
benefits.").  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to August 30, 
2002, the revised regulations cannot be applied.

Additionally, with regard to the veteran's claim of 
entitlement to an initial disability rating in excess of 10 
percent for benign cystic lesions of the left breast, while 
the veteran was afforded a VA dermatological examination in 
May 2001 and a VA gynecological examination in March 2004, 
the examinations are inadequate for rating purposes, as 
findings responsive to both the former and revised applicable 
rating criteria were not rendered.  As additional medical 
information is needed to evaluate the claim, another 
examination of the veteran is warranted.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following, to be performed in 
sequential order:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
her of which portion of the information 
and evidence is to be provided by the 
veteran and which part, if any, VA will 
attempt to obtain on behalf of the 
veteran.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
VA or non-VA who have treated the 
veteran for benign cystic lesions of the 
left breast and which have not already 
been made a part of the record.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If 
the RO cannot obtain the records, a 
notation to that effect should be 
inserted in the file.  The veteran 
should be informed of failed attempts to 
procure records, in order that she be 
allowed an opportunity to obtain those 
records for submission to VA.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
an appropriate VA examination.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail, and clinically 
correlated to a specific diagnosis.

The examiner should provide a measurement 
of the length and width of the scar on 
the veteran's left breast as well as the 
area of the scar in terms of square 
inches.   The examiner should also 
indicate whether, on examination, such 
scar is superficial, unstable, and/or 
painful, and whether the scar causes any 
limitation of motion.

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on her claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2004), and 
that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain 
notice of all relevant actions taken on 
the claim for benefits, including 
setting forth all pertinent laws and 
regulations, specifically  the old and 
the amended rating criteria for skin 
disorders, see VAOPGCPREC 7-2003 (Nov. 
19, 2003), and should include a 
discussion of the application of those 
laws and regulations to the evidence.  A 
reasonable period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


